Citation Nr: 1748901	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  12-18 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for chronic lumbar strain, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for chronic right hip strain, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for chronic left hip strain, currently evaluated as 20 percent disabling. 

4.  Entitlement to an increased rating for degenerative osteoarthritis of the right knee with chronic right knee strain currently evaluated as 20 percent disabling.

5.  Entitlement to an increased rating for degenerative osteoarthritis of the left knee with chronic left knee strain currently evaluated as 20 percent disabling.

6.  Entitlement to an increased rating for right knee subluxation, currently evaluated as 10 percent disabling.

7.  Entitlement to an increased rating for left knee subluxation, currently evaluated as 10 percent disabling.

8.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Navy from June 1964 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over this case was subsequently transferred to the RO in Atlanta, Georgia, and that office forwarded the appeal to the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

Initially, it appears that there are a number of outstanding VA treatment records.  Although a May 2012 statement of the case indicates that VA treatment records from the VA Central Alabama Health Care System through March 2012 are of record, the Board's review of the claims file shows only records through February 2009 from that facility.  Any such outstanding records must be obtained.

As to the claims for increased ratings, the most recent examinations took place in April 2009.  Given that recent treatment records appear to be outstanding, as discussed above, it is not clear whether any of these disabilities have worsened.  However, considering the length of time that has passed since the last VA examinations, the Board finds that new VA examinations would assist the Board in adjudicating the appeal and therefore should be obtained.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

The issue of entitlement to a TDIU is intertwined with the above claims. 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all outstanding VA treatment records, to include those dated from February 2009 and associated with the Central Alabama VA Health Care System.

2.  Thereafter, the Veteran should be afforded VA examinations to evaluate the current severity of his lumbar spine disorder, right and left hip disorders, and right and left knee disorders.  The electronic claims folders should be made available to the examiner(s) for review in conjunction with the examinations and the examiner(s) should acknowledge such review in the examination report.  Any indicated studies should be performed.

The examination should be conducted in accordance with the current disability benefits questionnaires or examination worksheets applicable to the back, hips and knees.

The examiner should fully describe and distinguish any impairment arising from pain on active motion, passive motion, in weight-bearing, and in nonweight-bearing for the joint in question.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also fully describe any occupational impairment arising from each of the above service-connected disabilities.

The rationale for all opinions expressed must be provided.

3.  After completion of the above, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).








_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




